Citation Nr: 1621382	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 6, 2011.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2015, the Board remanded the Veteran's claim for further development.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).

While on remand, the RO granted entitlement to a TDIU in a June 2015 rating decision, effective September 6, 2011.  As the Veteran was not awarded entitlement to a TDIU for the entire period on appeal, entitlement to a TDIU prior to September 6, 2011 is still on appeal.

The Board has reviewed the Veteran's electronic records claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss prevented him from obtaining and maintaining substantially gainful employment from September 30, 2009.



CONCLUSION OF LAW

The criteria for a TDIU from September 30, 2009, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the claim for entitlement to TDIU prior to September 6, 2011, the Board is granting the full benefit sought on appeal, no additional discussion of the duty to notify and assist is necessary.

Analysis

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, it is the established policy of VA that all Veterans who are unemployable by reason of service-connected disabilities be rated totally disabled, regardless of their combined Schedular rating.  Therefore, the cases of unemployable Veterans are submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU when they do not also meet the Schedular threshold.  38 C.F.R. § 4.16(b).  

The Veteran filed a claim for TDIU in July 2010.  As noted above, in the June 2015 rating decision, the RO awarded a TDIU from September 6, 2011.  Prior to September 6, 2011, the Veteran was service-connected for bilateral hearing loss, rated at 60 percent disabling since September 30, 2009.  As such, the schedular criteria for TDIU have been met for the appeal period prior to September 6, 2011.  

The Veteran has indicated that he last worked full-time in 2006 and became too disabled to work in 2006, in part, due to his service-connected bilateral hearing loss.  
The record reflects that he worked in construction as a residential development contractor and completed four years of college.  In an October 2009 statement, the Veteran indicated that he was employed in the construction industry, and that every time he would apply for employment, he would be turned down due to his hearing loss.  In his July 2010 claim, it was noted that the Veteran's employer was forced into bankruptcy in March 2009, and that the Veteran could not obtain employment in his field due to his hearing disabilities.   A September 2014 vocational evaluation noted that the Veteran worked as a residential development contractor for about 50 years, and that his job required him to work on the development of roads and services to new housing developments, and spent time driving to places and had to give and receive oral and written instructions.

A March 2011 VA examiner found that the Veteran's hearing loss would have no physical effect on his ability to work in the construction field, but might present some problems in face to face communications and in high noise areas.  The examiner also indicated that given the effects of Americans with Disabilities Act (ADA) standards, with appropriate accommodation he might be able to work in other sedentary and even non-sedentary positions.  

A July 2011 statement from the Veteran's family physician, Dr. R.M., indicated that after several office visits, extensive discussions, and observations of the Veteran's physical status, it was his opinion that the Veteran was in remarkably good shape for his age, and he believed that were it not for his hearing, he could be employable at least on a part-time basis.  Therefore, he concluded that the Veteran's lack of employability was primarily due to his service-connected hearing loss.  

VA treatment records from September 2011 note the Veteran to have severe hearing loss in the left ear and moderately severe to severe hearing loss in the right ear.  Word recognition was poor bilaterally.  

In a September 2014 report, a vocational expert noted the March 2011 VA examiner's opinion, and stated that as a rehabilitation counselor with many years of seeking employment for the disabled, it has been his experience that the ADA almost does nothing to assist the disabled to find employment; rather it helped existing employees who become injured or disabled while working for a company.  The Veteran was noted to have a severe communication problem, and could not communicate effectively with co-workers, supervisors, or the public.  His safety would be jeopardized in a setting with machines or any hazards, and could not be in positions where he was expected to deal with the public or in any place where a noise could warm him of an impending hazard.  

Considering the pertinent evidence of record, the Board concludes that an award of a TDIU prior to September 6, 2011, is warranted.  A review of the evidence of record reflects that while the Veteran completed four years of college, he last worked and worked for many years in the construction field, and has no other work experience.  The evidence also reflects that the Veteran's hearing loss would clearly cause problems with employment, and would impact his ability to effectively communicate and interact with the public.  Although the March 2011 VA examiner found that the Veteran's hearing loss would have no physical effect on his ability to work in the construction field; the VA examiner, along with the September 2014 vocational expert, did also find that the Veteran's hearing loss would cause problems in communication in high noise areas and could also jeopardize his safety in high noise areas and in settings with machines or any hazards, all situations which are common in physical employment as a contractor in the construction field.  

Furthermore, while the March 2011 VA examiner indicated that given the effects of ADA standards, with appropriate accommodation the Veteran "might" be able to work in other sedentary and even non-sedentary positions; the examiner did not provide any details regarding what kind of accommodations the Veteran would require to actually be able to adequately function in an occupational setting despite his rather significant hearing impairment.  Also, given the Veteran's long work history in construction as a contractor, there is no evidence that he has any training or skills that would be required in a completely sedentary desk job.

Additionally, the RO, in granting TDIU from September 6, 2011, determined that the combination of the Veteran's service-connected depression and bilateral hearing loss rendered him unemployable.  The basis for the RO's grant included the findings of a March 2012 VA mental disorders examination, which found that the Veteran's depression was most likely caused by or a result of his hearing loss and that his ability to function independently was greatly impacted by his severe hearing loss.  In considering these findings, it is evident that the Veteran's problems with hearing and communication would severely limit his ability to do sedentary work or interact with the public.  While there are isolated tasks which the Veteran might remain capable of, these cannot be said to constitute the basis for employment.

Therefore, in considering the severity of his hearing loss, the restrictions on his employability, and affording the Veteran the benefit of the doubt, entitlement to a TDIU prior to September 6, 2011 is granted. 


ORDER

Entitlement to a TDIU from September 30, 2009, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


